Exhibit 10.2


Second Amendment
of
Chico’s FAS, Inc.
2012 Omnibus Stock and Incentive Plan




The following Section 8.21 is hereby added to the Chico’s FAS, Inc. 2012 Omnibus
Stock and Incentive Plan, effective April 6, 2017:




8.21    Clawback Provision.    Each Award (whether vested or unvested) shall be
subject to such recovery or clawback as may be required pursuant to any
applicable federal or other law or regulation, any applicable listing standard
of any national securities exchange or system on which the Common Stock is then
listed or reported or the terms of the Company’s recoupment, clawback or similar
policy as may be adopted from time to time by the Board or the Committee, which
could in certain circumstances require repayment or forfeiture of Awards or any
shares of Common Stock or other cash or property received with respect to the
Awards (including any value received from a disposition of the shares of Common
Stock acquired upon payment of the Awards).





